            Case 2:18-cr-00092-RAJ Document 79 Filed 04/18/19 Page 1 of 3




 1                                                      THE HONORABLE RICHARD A. JONES

 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     UNITED STATES OF AMERICA,                    ) NO. CR 18-0092-RAJ
10                                                )
                    Plaintiff,                    ) DECLARATION OF ROSS HANSEN
11                                                )
              vs.                                 )
12                                                )
     BERNARD ROSS HANSEN,                         )
13                                                )
                    Defendant.                    )
14                                                )
                                                  )
15        Ross Hansen declares the following:
16     1. I have reviewed the following emails which have been identified in defendant’s prior
17        motion regarding a privilege between myself and attorneys at the law firm of Karr Tuttle
18        Campbell, LLC and Mr. Wyatt. See Dkt 63, Exhibit 1.
19
20     Bates           Subject        Date      From:       To:          Summary
       pages
21     55343.346       Request        4/19/16   Friedman    Frush,       Client referral
22                                                          Vasquez
       55343.335       Conference 4/11/16       Wyatt       Hansen,      Criminal
23                     Yesterday                            Friedman,    investigation
                                                            Taylor
24
       55343.334       NWTM           4/7/16    Wyatt       Friedman     Initial contact
25                     and Ross
                       Hansen
26




                                                  1
            Case 2:18-cr-00092-RAJ Document 79 Filed 04/18/19 Page 2 of 3




     Bates pa蜜eS            Subject        Date       From:         冒o:        Summary
 1



2    55343。330置        A請Omey      ∴4抑16       耳hedm狐        Ha皿s孤,          Criminal
     333       client phvilege                      Vasquez           investigation
3


     55343.      Attomey一         4/3/16       Hansen       Fhedman          Criminal
4
     328-329           client      Privilege                          investigation
 5

     55343.      A請Omeyな        4/3凡6       Fheldman      Han§e租,            C正m血al
 6
     327         client                     Vasquez              investigation
 7   55343. 221-226     Tulving Docs     3/29/16     Friedman       Hansen    Tulvingprosecution

 8


 9
     2. To也e best of血y r鵜ollection, I did not forward or share those ema出w地anyone other
10
        than the individuals identified in the “To仲rom” columns above, nOr did I discuss the

脚
        COntent Of these emails with anyone other than my attomeys.
12
     3. I declare under penalty ofperjury under the laws ofthe United States ofAmerica and the
13
        State ofWashington, that血e foregoing is true and correct.

14
        Executed this幽ay ofApril, 20 1 9, in Seattle, Washin
15

16                                   s/Ross Htznsen
                                     Bemard Ross Hansen
17

18

19

20

21

22

23

24

25


26




                                               2
               Case 2:18-cr-00092-RAJ Document 79 Filed 04/18/19 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I certify that on April 18, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                               s/ Alma R Coria
 6                                             Senior Legal Assistant

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
